Citation Nr: 1722305	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-40 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) rating decision of October 2009 that declined to reopen the claim for service connection for a character disorder, passive dependent personality.  

In October 2009, the Veteran filed a new claim for posttraumatic stress disorder (PTSD) which was subsequently denied in a July 2011 rating decision by the RO.

The Veteran initially requested a videoconference hearing before the Board but subsequently withdrew his request. See Correspondence dated December 2011.  The hearing request is deemed withdrawn. 38 C.F.R. § 20.704(e).

In April 2014, the Board expanded the Veteran's claim and recharacterized the issue as service connection for an acquired psychiatric disorder, to include PTSD, and remanded for additional development.

In September 2016, the case was again before the Board where it was remanded for an addendum medical opinion.  The matter has now returned to the Board for appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, including the May 2014 and October 2016 medical opinions, the Board finds that remand is necessary before the Board can adjudicate the Veteran's claim of an acquired psychiatric disorder, to include PTSD.  Specifically, an addendum opinion from the October 2016 VA psychologist is needed on a limited instruction.  

It must be noted that a personality disorders is not a service-connectable disability for VA purposes.  38 C.F.R. § 4.9 (2016) (congenital and developmental defects, including personality disorders, are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes). However, disability resulting from a mental disorder that is superimposed from a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2016).  Therefore, as explained below, remand is required for the VA psychologist to specifically address whether there is any evidence of a superimposed acquired psychiatric condition resulting from the current personality disorder.  

Pursuant to the Board's September 2016 remand, a supplemental medical opinion was provided by the VA psychologist that conducted a prior evaluation in 2014.  See May 9, 2014 Compensation & Pension Psychological Evaluation.  Citing medical literature and knowledge of the pertinent medical history, the psychologist found the Veteran's primary mental health disorder to be "a severe personality disorder (with narcissistic, antisocial, dependent, and histrionic traits) and a severe and longstanding alcohol use disorder."  In the rationale, the examiner explained that "[t]hese two disorders have, at various times in the Veteran's life, caused depressive symptoms, either due to the actual effects of alcohol or due to the negative life consequences brought upon the alcohol use and personality disorder."  She further opined that "none of the Veteran's diagnoses, either past or present have been caused by, or have resulted from, the Veteran's military service."  See October 21, 2016 C&P Examination Report.  The examiner provided a comprehensive and well-grounded opinion as to the direct service connection opinion requested in the previous Board remands.

But, the examiner did not comment on whether the previous diagnoses of "depressive disorder with somatization" and "substance-induced mood disorder" are superimposed acquired psychiatric conditions resulting from the Veteran's personality disorder, which according to 38 C.F.R. § 4.127, may be service-connected.  Notably, the examiner's 2014 and 2016 opinions are otherwise thorough and provide a complete recitation of the Veteran's medical history.  Therefore, remand is required on this limited instruction only.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file and a copy of this remand to the October 2016 VA examiner (licensed clinical psychologist or an appropriate medical professional) to provide an addendum opinion for the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  If the 2016 examiner is not available, the request may be referred to another, equally qualified medical professional, who must independently review the claims folder in its entirety.  The examiner is asked to provide an opinion as to the following:  

Because the Veteran is diagnosed with a personality disorder NOS, determine whether the Veteran had a personality disorder in service and, if so, whether it is at least as likely as not (50 percent or greater probability) that his separate, previously diagnosed psychiatric disabilities (i.e., depressive disorder with somatization; substance-induced mood disorder, depressed,) were superimposed upon his personality disorder as a result of service. 

The examiner should specifically discuss the significance of the relationship between separate psychiatric disabilities and the current personality disorder. 

2. Review the medical examination report obtained to ensure that the remand directives have been accomplished. If the report does not include adequate responses to the opinions requested, it must be returned to the providing examiner for corrective action. 

3. After undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefits sought remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


